PER CURIAM.
Lloyd Rene Wiggins appeals his conviction for attempted second degree murder. The sole claim of error is the admission of hearsay evidence over defendant’s objection. We conclude that the objection was properly overruled, as the statement was admitted for impeachment purposes. See § 90.608(1), Fla.Stat. (1999); Ellis v. State, 622 So.2d 991, 996 (Fla.1993); Lopez v. State, 716 So.2d 301, 304-05 (Fla. 3d DCA 1998). The court gave an appropriate limiting instruction, explaining the limited purpose for which the hearsay testimony was being introduced. The conviction is affirmed.